ORDER
PER CURIAM.
Dolores C. Clemens appeals from the decision of the Labor and Industrial Relations Commission’s affirmance of the Administrative Law Judge’s decision finding that she *875voluntarily left her job and is therefore ineligible for unemployment benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).